DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed August 26, 2022 has been entered. Claims 14-21 are pending. Claims 1-13 have been canceled. Claims 14 and 19 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reh et al. (WO 2016/102313; June 30, 2016; using corresponding US equivalent – US 2018/0007935; Jan. 11, 2018) in view of Wolf et al. (US 2017/0251703 A1; Sept. 7, 2017) as evidenced by Braverman, Jody (“Acid found in Lemons and Limes, Livestrong, Aug. 22, 2015, Retrieved from Internet URL: https://web.archive.org/web/20151221101930/http://www.livestrong.com:80/article/255275-acid-found-in-lemons-limes/). 
Regarding claim 14, Reh discloses a process for manufacturing a creamer comprising preparing a premix solution of baking soda and water (e.g. the aqueous component comprising a buffer that can be sodium bicarbonate), low shear mixing the solution in the presence of plant protein, plant oil and sugar to form a composition and homogenizing the composition ([0028]-[0031], [0037]-[0038], [0058]-[0066], Tables 1-3).
While Reh discloses the process as described above, wherein the creamer can include a buffer, Reh fails to specifically teach adding a lemon juice concentrate to the premix solution with agitation to for a natural chelating solution, wherein the lemon juice concentrate comprises citric and malic acid. 
Wolf discloses a method of preparing a beverage including a protein source, wherein the beverage comprises baking soda (e.g. sodium bicarbonate) as a buffer, wherein the buffer further includes lemon juice concentrate. Wolf teaches that the buffer comprising both baking soda and lemon juice concentrate is used to control the pH of the beverage ingredients while also preventing precipitations of the protein during heating ([0003]-[0004]). 
It would have been obvious to one of ordinary skill in the art to further add lemon juice concentrate along the baking soda buffer to the creamer in Reh. Both Reh and Wolf teach protein beverages and further teach the use of buffering agents, wherein the buffer is baking soda. Therefore, adding lemon juice to the mix solution in Reh would predictably provide the same benefits to the creamer of Reh, such as controling the pH of the beverage ingredients while also preventing precipitations of the protein during heating. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, as Wolf teaches that lemon juice concentrate is a known buffer along with baking soda and further teaches that using them both together provides greater results, it would have been obvious to add lemon juice concentrate to the mix solution in Reh. 
As Reh already teaches an aqueous solution comprising baking soda and water, adding lemon juice to such solution would predictably result in a natural chelating solution. 
While Wolf teaches using lemon juice concentrate, Wolf is silent with respect to the lemon juice concentrate comprising citric acid and malic acid. However, it is well known in the art that citric acid and malic acid are naturally present in lemons as evidenced by Braverman. Therefore, the lemon juice concentrate of Wolf inherently comprises citric acid and malic acid as evidenced by Braverman. 
Reh further teaches that the amount of baking soda added to the creamer is in an amount from 0.1 to 3% by weight, thus overlapping the claimed range of 0.8 to 1.0% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
	As described above, Reh discloses the creamer comprising baking soda and Wolf teaches using baking soda and lemon juice concentrate, both are silent with respect to a ratio of the baking soda to lemon juice concentrate from 1.3:1 to 2.5:1. 
	However, Wolf further teaches that the amount of buffering agent added will vary based on the amount of protein and the pH of the beverage before the addition of the buffering agent. Wolf states that the amount should prevent precipitations and gel formation from occurring while still allowing the product to meet clean label standards ([0012]). 
	Therefore, it is well within the ordinary skill in the art to vary the amount of baking soda and lemon juice concentrate to arrive at a desired ratio, wherein the amounts are varied depending upon the amount of protein present and the pH and the product. This is merely routine experimentation that is well understood, routine and conventional in the art. 
	 As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed ingredients in the claimed amounts based upon what is taught by the prior art.
Reh further teaches that the creamer comprising a gum selected from guar gum ([0064]). 
Reh teaches that the plant oil is present in an amount of at most 50% by weight, thus overlapping the claimed range of 3% to 10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Reh additionally teaches that the plant protein is present in an amount of 0.5-15% by weight and the sugar is present in an amount 5-90% by weight, thus resulting in a mass ratio of sugar to plant protein overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As stated above, Reh teaches that the plant protein is present in an amount of 0.5-15% by weight and the plant oil is present in an amount of at most 50% by weight, thus resulting in a mass ratio of plant protein to plant oil overlapping the claimed range (for example 0.5% protein: 50% plant oil = mass ratio of 1:100). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 15, Wolf teaches that the pH of the beverage including the buffering agents is adjusted to a range of 6.7 to 7.0 ([0004]), thus falling within the claimed range of greater than 6. 
It would have been obvious to one of ordinary skill in the art to have the pH of the creamer of Reh adjusted to a range taught by Wolf, from 6.7 to 7.0, using the buffering agents as Wolf teaches that such range is suitable for preventing precipitation of the protein source and therefore would predictably yield the same benefits for the creamer of Reh. 
Regarding claim 16, Reh discloses that the plant protein can be pea protein ([0061]). 
Regarding claim 17, Reh further teaches that the plant oil is a fat source selected from coconut oil ([0011], [0027], [0037], [0038]).
Regarding claim 18, Reh teaches that the cream additionally comprises a flavor ([0064], Table 1).
Regarding claim 20, Reh additionally teaches that the homogenization step is performed after heat treatment, wherein the heat treatment can be direct UHT steam injection ([0096]). 
Regarding claim 21, Reh teaches filling the product, which can be a creamer, into an aseptic container under aseptic conditions (claim 6, see Examples). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reh et al. (WO 2016/102313; June 30, 2016; using corresponding US equivalent – US 2018/0007935; Jan. 11, 2018) in view of Wolf et al. (US 2017/0251703 A1; Sept. 7, 2017) as evidenced by Braverman, Jody (“Acid found in Lemons and Limes, Livestrong, Aug. 22, 2015, Retrieved from Internet URL: https://web.archive.org/web/20151221101930/http://www.livestrong.com:80/article/255275-acid-found-in-lemons-limes/) as applied to claim 14 above, and further in view of Bezelgues et al. (US 2014/0044854 A1, Feb. 13, 2014).
Regarding claim 19, Reh discloses the creamer comprising sugar as described above, and further teaches that the creamer can comprise a natural sweetener, but fails to teaches one of the claimed sweeteners.  
Bezelgues teaches a creamer comprising a natural sweetener that can be stevia or Luo Han Guo depending on the desired flavor and sweetness ([0043]). 
As Reh teaches using a natural sweetener, it would have been obvious to one of ordinary skill in the art to use stevia or Luo Han Guo as taught by Bezelgues as Bezelgues teaches that such sweeteners are well known in the art to be useful in creamer compositions and would have been obvious to use depending on the desired taste and sweetness of the creamer. 


Response to Arguments
Applicant’s amendments have overcome the claim objection and 112 rejection from the previous Office Action and therefore they have been withdrawn.
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 5-7 that new and unexpected results are provided in the experimental data set forth in the Examples in the instant specification. Applicant goes on to state that Example 4, which contains baking soda and lemon juice and is representative of the claimed invention, prevented curdling and flocculation as compared to examples containing baking soda and sodium citrate. 
This is not found persuasive as applicant has not provided any arguments against the 103 rejection as set forth above, which relies on a combination of references to show that it is known in the art for a beverage to contain both baking soda and lemon juice to prevent precipitation. As stated above in the rejection, Wolf discloses a method of preparing a beverage including a protein source, wherein the beverage comprises baking soda (e.g. sodium bicarbonate) as a buffer, wherein the buffer further includes lemon juice concentrate. Wolf teaches that the buffer comprising both baking soda and lemon juice concentrate is used to control the pH of the beverage ingredients while also preventing precipitations of the protein during heating ([0003]-[0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art to further add lemon juice concentrate along the baking soda buffer to the creamer in Reh. Both Reh and Wolf teach protein beverages and further teach the use of buffering agents, wherein the buffer is baking soda. Therefore, adding lemon juice to the mix solution in Reh would predictably provide the same benefits to the creamer of Reh, such as controling the pH of the beverage ingredients while also preventing precipitations of the protein during heating. 
As Wolf teaches that lemon juice concentrate is a known buffer along with baking soda and further teaches that using them both together provides greater results, it would have been obvious to add lemon juice concentrate to the mix solution in Reh to predictably result in a natural chelating solution as taught by Wolf. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, as applicant has not provided any arguments against the 103 rejection to rebut the obviousness statement that it would have been obvious to add lemon juice to the creamer of Reh, applicant’s argument of unexpected results is not found persuasive as the prior art teaches that it is expected and known that using lemon juice in a protein beverage would prevent precipitation as taught by Wolf. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791